Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are currently pending and have been considered below. 
Terminal Disclaimer
The terminal disclaimer filed on May 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of pending Application no. 16/368,577 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2003/0033927 to Bryant et al. (“Bryant”) in view of U.S. Pat. Pub. No. 2011/0266388 to Sorin.
Regarding claim 1, Bryant discloses an aircraft undercarriage (20, Fig. 1; para. [0043]-[0045]) having a leg (22) provided at its bottom end with a rocker arm (30, Fig. 1; para. [0044]) carrying at least two axles (axles carrying forward wheel(s) 34, aft wheel(s) 36 and/or middle wheel(s) 38; Fig. 1; para. [0044]), including one (front wheel(s) 34, Fig. 1; para. [0044]) in front of a hinge (32, Fig. 1; para. [0044]) between the rocker arm (30, Fig. 1; para. [0044]) and the undercarriage (20, Fig. 1; para. [0043]-[0045]) and the other (aft wheel(s) 36, Fig. 1; para. [0044]) behind said hinge (32, Fig. 1; para. [0044]), the undercarriage (20, Fig. 1; para. [0043]-[0045]) being characterized in that one of the axles (axles carrying forward wheel(s) 34, aft wheel(s) 36 and/or middle wheel(s) 38; Fig. 1; para. [0044]) is fitted with one or more wheels (front wheel(s) 34, Fig. 1; para. [0044]) and the other axle (e.g., aft axle carrying aft wheel(s), Fig. 1; para. [0044]) is fitted with one or more wheels (aft wheel(s) 36, Fig. 1; para. [0044]). 
Bryant does not disclose that one of the axles is fitted with one or more braked wheels and the other axle is fitted with one or more motor-driven wheels.  
Sorin teaches an aircraft undercarriage (3, Abstract; Figs. 1, 2; paras. [0010], [0019], [0020]) being characterized in that one of the axles (e.g., front axle, Fig. 2; paras. [0010], [0019], [0020]) is fitted with one or more braked wheels (Fig. 2; paras. [0010], [0020]) and the other axle (e.g., aft axle) (Fig. 2; paras. [0010], [0019], [0020]) is fitted with one or more motor-driven wheels (Fig. 2; paras. [0010], [0020]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft undercarriage disclosed in Bryant see Sorin at para. [0021]) and improving the driving of the wheels due to the static loading being naturally transferred towards the rear of the aircraft during independent driving stage when the aircraft is moving in a forward direction (see Sorin at para. [0022]). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft undercarriage disclosed in Bryant with the independent braked wheel and driven wheel taught in Sorin, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Bryant in view of Sorin teaches the braked wheels are carried by the front axle (Sorin at Fig. 2; paras. [0010], [0020]) and the motor-driven wheels are carried by the rear axle (Sorin at Fig. 2; paras. [0010], [0019], [0020]).
Regarding claim 3, Bryant in view of Sorin teaches a rocking shock absorber (Bryant at 40, Fig. 1; para. [0045], [0046]) acting on the rocker arm (Bryant at 30 Fig. 1; para. [0044]) to exert at least one of the following actions: 
- controlling the angle between the rocker arm (Bryant at 30, Fig. 1; paras. [0044], [0046]) and the leg (Bryant at 22, Fig. 1; para. [0043]) during a stage of raising the undercarriage; 
- damping oscillatory movements of the rocker arm (Bryant at 30, Fig. 1; paras. [0044], [0046]) about the pivot (Bryant at 32, Fig. 1; paras. [0044], [0046]); and 
.
Response to Arguments
In light of the reply filed May 24, 2021, the rejections under 35 U.S.C. 112(b) are moot and thus withdrawn. 
In light of the Terminal Disclaimer filed May 24, 2021, the previous non-statutory double patenting rejection is withdrawn. 
Applicant's arguments filed May 24, 2021 directed to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft undercarriage disclosed in Bryant with the independent braked wheel and driven wheel taught in Sorin. Sorin teaches a landing gear configuration in which the front wheels are braked wheels and the rear wheels are motor-driven wheels. Sorin teaches the advantages of such configuration, namely, that it improves the braking capacity of the aircraft due to the static loading being naturally transferred to the front of the aircraft during braking (see Sorin at para. [0021]), and it improves the driving of the wheels due to the static loading being naturally transferred towards the rear of the aircraft during independent driving stage when the aircraft is moving in a forward direction (see Sorin at para. [0022]). 
While Sorin may teach the front wheels and rear wheels being in separate undercarriages, this does not affect the advantages of providing braked wheels that are positioned in front of motor-driven wheels. Nothing in Sorin suggests that its advantages are tied to multiple undercarriages. 
i.e., naturally transferring the static load to the front of the aircraft during braking and thus improving the braking capacity; and naturally transferring the static load to the rear of the aircraft during driving stage and thus improving the driving ability. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642